In the
                      Court of Appeals
              Second Appellate District of Texas
                       at Fort Worth
                     ___________________________
                          No. 02-21-00289-CV
                     ___________________________

IN RE S.B AND D.B. INDIVIDUALLY AND AS NEXT KIN FOR D.B. AND G.B.,
                          MINORS, Relators




                            Original Proceeding
               235th District Court of Cooke County, Texas
                      Trial Court No. CV20-00209


              Before Womack, J.; Sudderth, C.J.; and Walker, J.
                    Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: September 17, 2021




                                         2